DETAILED ACTION
1.	This action is responsive to the communications filed on 10/17/2022.
2.	Claims 1-3, 5-11, 13-21, are pending in this application.
3.	Claims 1, 9, 13-15, 17-21, have been amended.
4.	Claims 4, 12, have been previously cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Moreover, Auxer does not remedy the deficiencies of Miller with respect to the above-recited element of claim 1. Auxer is directed to a system "for sharing content service provider subscriptions for media asset recommendations" (Abstract). In particular, Auxer discloses a system in which "[i]n response to determining that [a] user does not subscribe to the subscription service, the [system] may request permission from [a] friend for the user to share an account of the friend that is registered to the subscription service" Auxer, paragraph 4, lines 1-5). 
However, a system that enables a user to request permission from a friend to share an account is not equivalent to a "content integration platform" that maintains "a number of access credentials of accounts maintained for use by a plurality of users without corresponding accounts with a plurality of different content providers to access media content of the plurality of different content providers," as recited in claim 1 (emphasis added). Consequently, Auxer also does not teach or suggest the above-recited element of claim 1 (Applicant’s remarks, pages 10-11).

In response: The examiner respectfully disagrees. 
In Auxer, the media guidance application (i.e., content integration platform) stores access credentials of the user for one or more subscription services. The subscription services could be Netflix, Hulu, Spotify, Amazon Prime Video, HBO Now (i.e., content providers). Therefore, the media guidance application “maintains a number of access credentials of accounts maintained for use by a plurality of users.” Auxer also discloses that a first group is generated that includes all the subscription accounts the user has a registered account for and also a second group for which the user does not have a registered account for. As such, Auxer discloses the claimed “maintains a number of access credentials of accounts maintained for use by a plurality of users without corresponding accounts with a plurality of different content providers to access media content of the plurality of different content providers.” Auxer also clearly discloses that the user is able to view content for which they do not have a corresponding registered account with for that specific content provider. Auxer discloses that the user is able to use a friends account credentials to access a movie that is on a provider that the user does not have a registered account with (see paragraph 52). 
The examiner suggests that applicant more specifically define content integration platform by adding to the claims that the content integration platform 112 may include a one or more processors 204 and memory 206 and that platform 112 is remote from the user device and accessible by a plurality of user devices 104.
Therefore, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 8-10, 13-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0282851) in view of Auxer et al. (US 2019/0141399).
Regarding claim 1, Miller disclosed:
A method comprising: 
maintaining, by a content integration platform (Figure 10, source aggregation computer system 1030), a number of access credentials (Paragraph 38 & 83, authentication credentials managed by credentials manager 1036) of accounts maintained for use by a plurality of users (Paragraph 73, users accessing different sources with different computing devices) with a plurality of different content providers (Paragraph 38, sources of content) to access media contents of the plurality of different content providers (Paragraph 25, discovery and usage of digital content and services from a variety of different sources including an authentication platform that maintains relationships with different sources of content and services. Paragraph 38, the source aggregation computer system (i.e., content integration platform) stores a rights profile for a user that indicates a user’s authentication credentials (i.e., access credentials) and access privileges to different sources of content. (i.e., different content providers) (i.e., multiple sets of access credentials as there are more than one source of content); 
obtaining, at the content integration platform, access to each of a plurality of media content libraries (Paragraph 32, content items) of the plurality of different content providers via a corresponding access credential of a corresponding account for each content provider (Paragraph 32, providing a unified access point to content items across multiple sources (i.e., content providers) including paid subscriptions, owned content, and local and network files. Paragraph 39, the source aggregation computer system provides a single sign on (i.e., one account) mechanism for a consumer to access different sources of content and services. When a consumer logs into the source aggregation system, the source aggregation system extracts appropriate information about the user, transmits that information to different sources of content and services, and receives back authentication credentials for that consumer to access each source so that the user does not need to explicitly identify and authenticate with each source individually. Paragraphs 89, 92, 94, showing different content sources such as YouTube, Netflix, and Amazon Video);
presenting, via the content integration platform (Figure 7), the plurality of media content libraries of the plurality of different content providers to a user device (Figure 10, user computer system 1010) as a library of media content (Paragraph 42, after authentication, a consumer is able to browse and consume content. Paragraph 89, some sources give a user the right to access all or a portion of their library of media content. Paragraph 92, sources allow user to setup a subscription relationship with the media providers in order to access their library of media content (e.g., Netflix). These media providers condition the right to access all or a portion of their library media content on the user continuing to provide compensation. Paragraphs 89, 92, detailing different sources such as YouTube and Amazon (i.e., plurality of media content libraries). Figure 7, showing that the user selects a movie and is able to select which content provider to use in order to watch the movie); 
receiving, at the content integration platform from the user device, a selection of a media content from the library of media content (Paragraph 54, Figure 6, presenting a list of content items, in this case movies, to the consumer in which case the consumer selects a particular content item. Paragraph 104, a user selecting the content);
identifying, via the content integration platform, a selected content provider associated with the media content from the plurality of different content providers (Paragraph 57, user selects a source through which to consume movie B. Figure 7, showing multiple different sources for Movie B shown in the source aggregation site after the user selects Movie B);
identifying, at the content integration platform, an access credential for accessing the media content of the selected content provider from the access credentials for the selected content provider (Paragraph 97, the source aggregation computer system communicates with each source computer and provides the user’s authentication credentials to the source);
accessing, via the content integration platform, the media content at the selected content provider using the access credential of the selected content provider (Paragraph 109, authenticating the requested connection based on the user’s credentials);
providing, by the content integration platform to the user device, access to the selected media content of the selected content provider (Paragraph 112, Figure 12, enabling the user to select a content item from a list of aggregated content items. Receiving the user’s request for a particular content item and determining whether the user has specified a content source. Accessing the user’s rights profile that identifies one or more sources and access privileges that are associated with the user based on the rights profile. The rights profile includes user’s authentication credentials (as stated above in Paragraph 38)).
While Miller disclosed aspects of aggregating libraries together into a single interface (see above, also Paragraph 109), Miller did not explicitly disclose maintaining, by a content integration platform, a number of access credentials of accounts maintained for use by a plurality of users without corresponding accounts with a plurality of different content providers to access media contents of the plurality of content providers; providing the plurality of media content libraries to at least one user device as a single library of media content; and receiving, at the content integration platform from the user device, a selection of a media content from the single library of media content.
However, in an analogous art, Auxer disclosed maintaining, by a content integration platform, a number of access credentials of accounts (i.e., user is linked with viewer A and viewer B who have accounts with different content providers than the user) maintained for use by a plurality of users (i.e., viewer B shares access to account with friends upon request such as the user) without corresponding accounts (i.e., viewer B's access credentials, including username and password, are not shared with the user and remain private; Paragraph 12) with a plurality of different content providers to access media contents of the plurality of content providers (Paragraph 23, allowing a user to input one or more access credentials corresponding to one or more subscription services (i.e., content providers). The access credentials are a username and password combination, and storing the credentials (i.e., maintaining access credentials of accounts) in a credentials database and list the accounts accessible to the user. Paragraph 30, the media guidance application (i.e., content integration platform) generates a first group of subscription services for which the user has a registered account for and a second group of subscription services for which the user does not have a registered account (i.e., without a corresponding account). Paragarph 121, Control circuitry 404 may then determine that the user does or does not have a Netflix or an Epic subscription. Paragraph 124, The message sent by control circuitry 404 of the friend's device may include access credentials to access the friend's Netflix account. In response to receiving the permission from the friend, at step 610, control circuitry 404 (FIG. 4) retrieves the media asset from a database provided by the subscription service, using access credentials of the account of the friend.);
providing the plurality of media content libraries to at least one user device as a single library of media content (Paragraph 78, Figure 2, showing different content providers (Fox, ABC, NBC) in a single grid of program listings (i.e., single library of media content)); and
receiving, at the content integration platform from the user device, a selection of a media content from the single library of media content (Paragraph 54, using an interactive media guidance application (i.e., content integration platform) that allows the user to locate and select content. Paragraph 71, user selecting Legacy season 1 episode 1).
	One of ordinary skill in the art would have been motivated to combine the teachings of Miller with Auxer because the references involve aggregating content for a user from multiple sources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single library of media content of Auxer with the teachings of Miller in order to allow users to efficiently navigate content selections and easily identify content they may desire (Auxer, Paragraph 53).
Regarding claims 9, 17, the claims are substantially similar to claim 1. Claim 9 recites a processor and memory (Miller, Paragraph 6, processing devices and memory). Claim 17 recites a non-transitory computer readable media (Miller, Paragraph 6, non-transitory machine readable storage media). Claim 17 also recites identifying, from the access credentials for the selected content provider, an access credential for accessing the media content of the selected content provider that is not currently in use (Auxer, Paragraph 139, if a friend of the user declines to share their credentials for Netflix, the user is presented with an option to subscribe to Netflix by creating an account (i.e., creating a username/password). As such, the newly created username/password would not currently be in use (as it was just created) and would be used for the user to access Netflix). Therefore, the claims are rejected under the same rationale. 
Regarding claims 2, 10, 18, the limitations of claims 1, 9, 17, have been addressed. Miller and Auxer disclosed:
wherein the plurality of different content providers are providers of streaming video services (Miller, Paragraph 92, Netflix. Paragraphs 89, 92, detailing different sources such as YouTube and Amazon (i.e., streaming video services)).
Regarding claims 5, 13, the limitations of claims 1, 9, have been addressed. Miller and Auxer disclosed:
wherein the access credentials comprise login details corresponding to at least one account (Miller, Paragraph 85, the user provides authentication credentials (e.g., a user identifier and a password) to the source aggregation computer system for all of the identified sources (i.e., set of access credentials). The source aggregation computer system then uses the provided authentication credentials to access the respective sources on behalf of the user).
Regarding claims 6, 14, the limitations of claims 1, 9, have been addressed. Miller and Auxer disclosed:
wherein the single library of media content is presented on the user device via a user interface associated with the content integration platform (Auxer, Figure 2, showing the user interface presenting the single library).
Regarding claims 7, 15, the limitations of claims 1, 9, have been addressed. Miller and Auxer disclosed:
wherein the user device is associated with an account maintained by the content integration platform (Miller, Paragraph 73, users accessing different sources using computing devices).
Regarding claims 8, 16, the limitations of claims 1, 9, have been addressed. Miller and Auxer disclosed:
wherein obtaining access to the plurality of media content libraries comprises obtaining a list of resource locations and information about resources stored at the resource locations (Miller, Figure 7, showing that for movie B, different sources are listed (i.e., locations) and if the movie is by subscription, for download, or available with extended features based on the source (i.e., information)).
Regarding claim 20, the limitations of claim 17 have been addressed. Miller and Auxer disclosed:
wherein the access credentials comprise login details corresponding to the at least one account (Miller, Paragraph 85, the user indicates that they currently access content and services from different services. The user provides authentication credentials (e.g., user identifier and password) (i.e., login details) to the source aggregation computer system for all of the identified sources. The source aggregation computer system then uses the provided authentication credentials to access the respective sources on behalf of the user).
Regarding claim 21, the limitations of claim 1 have been addressed. Miller and Auxer disclosed:
wherein the access credentials are identified by virtue of being not currently in use (Auxer, Paragraph 139, if a friend of the user declines to share their credentials for Netflix, the user is presented with an option to subscribe to Netflix by creating an account (i.e., creating a username/password). As such, the newly created username/password would not currently be in use (as it was just created) and would be used for the user to access Netflix).
For motivation, please refer to claim 1.



Claims 3, 11, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0282851) in view of Auxer et al. (US 2019/0141399) and Gordon et al. (US 2020/0267435).
Regarding claims 3, 11, 19, the limitations of claims 1, 9, 17, have been addressed. While Miller and Auxer disclosed access credentials (see above), Miller and Auxer did not explicitly disclose wherein the number of access credentials comprise a number of cryptographic keys used to access the media content in the plurality of media content libraries.
However, in an analogous art, Gordon disclosed wherein the number of access credentials comprise a number of cryptographic keys used to access the media content in the plurality of media content libraries (Paragraph 182, the aggregation system accesses multiple Internet services by accessing a single shared content management system. The aggregation system uses shared secret key or public key (i.e., cryptographic keys) to access the shared content management system or may use an individual system level access technique to access the shared content management system for each authorized Internet service associated).
One of ordinary skill in the art would have been motivated to combine the teachings of Miller and Auxer with Gordon because the references involve aggregating content for a user from multiple sources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cryptographic keys of Gordon with the teachings of Miller and Auxer in order to improve the user experience (Gordon, Paragraph 248).

Conclusion                                                                                                                                                                            
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	1)	Mesard et al (US 11,431,720): user’s providing credentials for access but the server does not have account information to authenticate the user.
	2)	Staker et al. (US 20210014212): a user accessing a content provider that they do not already have an associated account with, the user then provides enrollment information to create an account.
	3)	Ahmed et al. (US 2018173856): for consumers without log in details, the user may register with a username and password to create an account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451